SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer þ Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 4, 2010 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 5 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2010 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009(Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Consolidating Financial Statements 35 Consolidating Statement of Operations for the Three Months Ended June 30, 2010 (Unaudited) 35 Consolidating Statement of Operations for the Three Months Ended June 30, 2009 (Unaudited) 36 Consolidating Statement of Operations for the Six Months Ended June 30, 2010 (Unaudited) 37 Consolidating Statement of Operations for the Six Months Ended June 30, 2009 (Unaudited) 38 Consolidating Balance Sheet as of June 30, 2010(Unaudited) 39 Consolidating Balance Sheet as of December 31, 2009 40 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2010(Unaudited) 41 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2009(Unaudited) 42 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 72 Item 4. Controls and Procedures 72 PART II. OTHER INFORMATION Item 1. Legal Proceedings 73 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 4. Submission of Matters to a Vote of Security Holders 75 Item 5. Other Information 76 item 6.
